J$ 44 (Rev. 10/20) Case 2:21-cv-03425¢997]PCOVER SHEETYS/02/21 Page 1 of 13

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS Beker CENT AL CoMMUNITIES AND
ees E
TUNIOR MAY PA MANAGEMENT AND MAINTENANCE CORP.

(b) County of Residence of First Listed Plaintiff P + \ LAD EL?t ‘ \A County of Residence of First Listed Defendant D EcA WARE

 

 

 

 

 

 

 

 

 

 

 

   

 

 

  

 

   

   

 

 

 

 

 

 
        

 

 

 

 

 

 

 

 

(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone ee -\ Attorneys (If Known)
SAPEREN « WEINBERG) BIS GKEENWOOD
AVE, STE. 22, TENKINTOWN PA 19 OcFlo
II. BASIS OF JURISDICTION (Ptace an "X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(J! U.S. Government ¥ Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11 [] 1 Incorporated or Principal Place Ole
of Business In This State
[J2 U.S. Government (J4 Diversity Citizen of Another State (J2 [] 2 incorporated and Principal Place Os Os
Defendant (indicate Citizenship of Parties in tem I) of Business In Another State
Citizen or Subject of a oO 3 oO 3 Foreign Nation
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Sui
[_*__: CONTRACT: . _ ___ TORTS... J | RORFEITURE/PENALTY. |". BANKRUPTGY:: © :
110 Insurance PERSONAL INJURY PERSONAL INJURY T1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability _]690 Other 28 USC 157 a 3729%a))
140 Negotiable Instrument Liability C 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment Hy 320 Assault, Libel & Pharmaceutical :-PR! ty: SNS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
EK 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated | | 460 Deportation
Student Loans 340 Marine Injury Product _ New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LA Bo pe 880 Defend Trade Secrets } 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 7 355 Motor Vehicle H 371 Truth in Lending Act ] 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | _]720 Labor/Management St SOGIAL: SEGURITY 2 Protection Act
H| 195 Contract Product Liability | 360 Other Personal Property Damage Relations | 861 HIA (1395ff) H| 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act |_| 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability Hs Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI |] 890 Other Statutory Actions
[TREAL-PROPERTY....- | CIVIL RIGHTS._._| PRISONER PETITIONS.| _]790 Other Labor Litigation [| 865 RSI (405(g)) || 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |_]791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act ; AT PAX: 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations — [__] 530 General {| 871 IRS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property [__] 445 Amer. w/Disabilities -[_| 535 Death Penalty | __ IMMIGRATION... 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -|_ | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
Ce Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
4 | Original C2 Removed from oO 3 Remanded from | 4 Reinstated or oO 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
coo -\ e-\ (TITLE vir)
Brief description of cause:

RACIAL DISCQIMINATION LN EMPLOYMENT

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VH. REQUESTED IN [J CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: _ Yes CLJNo
VII. RELATED CASE(S)
See instructions):
IF ANY Bee imsiietons) UDGE DOCKET NUMBER
L
DATE SIGNATURE OF ORNEY OF RECORD
AUGUST 2, 2021 a
FOR OFFICE USE ONLY / —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-03425UNSTEDSTATES DISTRICTACDORID 2/21 Page 2 of 13
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: STOY w. TEFEERSON STREET, PHILADELPHIA PA 19131
Address of Defendant: (24. S DZAMMERS CN ANLAN NE. PA \A0BF
Place of Accident, Incident or Transaction: \2TS DRUMMERS CNW AINE , PR (F097

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court? T
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No

 

 

pending or within one year previously terminated action in this court?

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No 4
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No XY
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case [1 is / RB is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: AUG UST 2, 2021 4G Cina bon , (e043

, Srorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts C1 1. Insurance Contract and Other Contracts
[LJ 2. FELA [] 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury CJ 3. Assault, Defamation
C] 4. Antitrust (1 4. Marine Personal Injury
5. Patent LJ 5. Motor Vehicle Personal Injury
6. Labor-Management Relations LC] 6. Other Personal Injury (Please specify):
7. Civil Rights C1 7. Products Liability
8. Habeas Corpus [1 8. Products Liability — Asbestos
: 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
(J 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Il, MA Cc pe . WE { N REZ & , counsel of record or pro se plaintiff, do hereby certify:

WA Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
f exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

Relief other than monetary damages is sought.

 

 

 

DATE: AUGUST 72,2071 sherfere\y applicable wowy 3

Len / Pro Se Plaintiff Attorney LD. # (if applicable)
NOTE: A trial de novo will be a trial by jury only if there has beerr€ompliance with F.R.C.P. 38.

  

 

 

Civ, 609 (5/2018)
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 3 of 13

IN THE UNTIED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JUNIOR MAYERS

5784 W. Jefferson Street

Philadelphia, PA 19131

Plaintiff, : Civil Action

Vv. :
Jury Trial Demanded

BERGER RENTAL COMMUNITIES

1275 Drummers Lane, Suite 220

Wayne, PA 19087

and

PA MANAGEMENT AND MAINTENANCE :

CORP. a/k/a PENNSYLVANIA MANAGEMENT :

1275 Drummers Lane, Suite 220 :

Wayne, PA 19087

Defendants.

COMPLAINT

I. PRELIMINARY STATEMENT

1. Plaintiff, Junior Mayers brings this action under Title VII of the Civil Rights Act
of 1964, as amended 42 U.S.C. § 2000-1 e-1 ef seq (“Title VIL”) for Race, National Origin and
Retaliation, The Pennsylvania Human Relations Act, 43 P.S. §954, ef seq, and pursuant to
applicable Pennsylvania common law. Plaintiff seeks equitable relief, compensatory and
punitive damages, costs and attorney’s fees from Defendants for Defendants’ discriminatory
practices, retaliation, and other tortuous actions.
Il. JURISDICTION AND VENUE

2. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331, 1343

and 42 U.S.C. §2000 e-5(f).
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 4 of 13

3. Plaintiff has complied with all jurisdictional prerequisites including those set forth
in 42 U.S.C. §2000 e-5 and was issued a Notice of Right to Sue by the Equal Employment
Opportunity Commission. (See Exhibit “A”).

4. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391 and 42 U.S.C. § 2000 e-5.

5. At all times material hereto, Berger Rental Communities and PA Management &
Maintenance Corp., a/k/a Pennsylvania Management (hereinafter collectively referred to as
“Defendants”) were “engaged in an industry affecting commerce” within the meanings of
§701(a) and 701(b) of Title VII, 42 U.S.C. §2000e.

6. At all times material hereto, Defendants, employed more than 150 employees.

7. At all times material hereto, Defendants, were an “employer” as defined by
§701(b) of Title VIL, 42 U.S.C. §2000 e.

8. At all times material hereto, Defendants, were an “employer” as defined by §4 of
the Pennsylvania Human Relations Act, 43 P.S. §954.

9. At all times material hereto, Defendants, were an “employer” of Plaintiff as
defined by §5 of Pennsylvania Human Relations Act, 43 P.S. §955.

10.  Atall times material hereto, the Defendants’ discrimination occurred within the
district of this Court,

Tl. THE PARTIES

 

11. Plaintiff, Junior Mayers (hereinafter “Mayers”), is an adult male of who is African
American and from Barbados.
12. Upon information and belief, Defendants operate a Property Management

Company and Housing Properties with a registered address and a principal place of business
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 5 of 13

located at the above-captioned address, wherein Plaintiff was employed.

13. | Upon information and belief, Peggy Crowlley (hereinafter “Crowlley”), a
Caucasian female, was employed by Defendants and at all times material hereto had the
authority to discipline and terminate Mayers.

14. At all times material hereto, the discrimination enumerated within this Complaint
occurred within the Commonwealth of Pennsylvania at Defendants’, location in Wayne,
Pennsylvania.

IV. FACTUAL BACKGROUND

15. Plaintiff was hired on or about May 23, 2019 by the Defendants as a service
technician.

16. At all times material hereto, Plaintiffs supervisor was Crowlley and at all times
material hereto, Crowlley was in a position of authority over Plaintiff.

17.  Atall times material hereto, Crowlley was a decision maker regarding Plaintiff's
employment with Defendants.

18.  Atall times material hereto, Crowlley was acting within the course and scope of
her employment.

19. Any acts or omissions attributed herein to Defendants, were committed or omitted
by its principals, directors, officers, managers, and/or employees who were acting in the course
and scope of their employment with said Defendants.

20. At all times material hereto, Plaintiff was subject to harassment and
discrimination based upon his Race and National Origin, which included a hostile work
environment and retaliation.

21. Nearly all of Plaintiff's co-workers were of Puerto Rican descent, and would single out
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 6 of 13

the Plaintiff.

22. One Puerto Rican employee physically assaulted the Plaintiff, during working hours.

23, Plaintiff was physically pushed to the ground by an employee of Defendant on or about
September 3, 2020.

24. On that date, Plaintiff leaned a piece of wood safely against the other employee’s work
truck. The other employee then saw the piece of wood, slammed it on the ground and shoved the Plaintiff.

25. Plaintiff, who was injured, reported the incident to his supervisor, who told him to
seek medical attention, and Plaintiff went to urgent care.

26. On September 3, 2020, Plaintiff also overheard a conversation (after the incident),
where Crowlley was speaking about the employee who shoved the Plaintiff, where she permitted
that employee to go home and re-write his statement regarding the incident.

27. On September 4, 2020, the Plaintiff was terminated.

28. The employee who assaulted the Plaintiff was not fired.

28. Prior to the incident, Plaintiff was targeted by Crowlley.

29. Crowlley, who was, upon information and belief, often drunk on the job,
complained about the Plaintiff constantly, despite Plaintiff's work quality being exemplary.

30.  Crowlley treated the Puerto Rican employees differently that Plaintiff, as Peggy
constantly targeted and micromanaged on the Plaintiff.

31. Plaintiff asked Crowlley on several occasions to leave him alone, as he was doing
his job, and Peggy was harassing him.

32. Based upon what Plaintiff observed of Crowlley’s pattern of behavior, Crowlley
was constantly trying to fire African American employees, and did, in fact, effectuate the

termination of the Plaintiff.
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 7 of 13

33. Plaintiff was terminated, pretextually, on September 4, 2020.

34. _ Plaintiff was berated, threatened, assaulted and terminated because of his race and
National Origin.

35. At all times material hereto the harassment, hostile work environment and
discrimination to which Plaintiff was subjected was unwelcome, severe and unreasonably altered
the condition of his employment.

36. Plaintiff was profoundly upset and affected by the discrimination, harassment and
hostile work environment that he was subjected to during the course and scope of his
employment.

37. During the course and within the scope of his employment at Defendants, Plaintiff
was treated less favorably than similarly situated, non-Black or Barbadian employees.

37.  Atall times material hereto, Crowlley aided and abetted the aforementioned
harassment, hostile work environment and discrimination to which Plaintiff was subjected.

38. The aforementioned conduct of Defendants and Crowlley was materially adverse
and would dissuade a reasonable worker from exercising and/or attempting to exercise their
rights and benefits under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, ef seg. and
the Pennsylvania Human Relations Act, 33 P.S. §951, et seq.

39, Defendants had a continued need for the work that Plaintiff had been
performing.

40. During the tenure of the Plaintiff's employment, he was subjected to harassment,
being berated and assaulted because he was Barbadian and black and being held to a heightened

standard as to his work product compared to other non-Barbadian or Black workers.
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 8 of 13

41. Notwithstanding, Plaintiff's complaints and clear indication to Defendants that the
aforesaid comments and conduct were unwelcome, unwanted and upsetting, the harassing
conduct continued throughout the course of his employment with Defendants.

42.  Atno time did Defendants, or any of the principles, supervisors, managers,
officers, directors, or agents of Defendants, institute an effective grievance procedure designed to
eliminate racial discrimination of employees and no reasonable steps were taken to prevent the
same in the workplace; and if said policy existed; Defendant failed to follow any requirements of
said policy.

43. | Asa direct and proximate result of Defendant's aforesaid acts and omissions, the
hostile work environment which was created thereby, and Defendant’s discriminatory practices,
Plaintiff:

(a) was discharged from his employment to his great financial detriment
(b) was caused pain and suffering, physical injury and a loss of enjoyment of
life; and
(c) suffered severe emotional distress, embarrassment, humiliation and
depression.
COUNT I
JUNIOR MAYERS V. BERGER RENTAL COMMUNITIES and PA MANAGEMENT &

MAINTENANCE CORP., a/k/a PENNSYLVANIA MANAGEMENT
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

OF 1964, 42 U.S.C. 2000 et seq
44. Plaintiff hereby incorporates by reference all of the aforementioned allegations set

forth above.

45. The conduct of Defendants and Crowlley’s treatment of Mayers in his
Case 2:21-cv-03425-JS Document 1 Filed 08/02/21 Page 9 of 13

employment violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, ef seq as
Mayer’s harassment, hostile work environment, retaliation and discrimination was based upon
his Race and National Origin.

WHEREFORE, Plaintiff, Junior Mayers, demands judgment against Defendants, Berger
Rental Communities and PA Management & Maintenance Corp., a/k/a Pennsylvania
Management, including:

(a) A declaration that Defendants’ actions as described herein violated Title
VII of the Civil Rights Act of 1964;

(b) equitable and declaratory relief requiring Defendants, to institute sensitivity
and other training for all managers, employees and supervisors to prevent racial harassment and
discrimination and retaliation in the workplace;

(c) equitable and declaratory relief requiring Defendants, to institute and enforce a
specific policy and procedure for investigating and preventing complaints relating to racial
harassment and discrimination and retaliation;

(d) equitable and declaratory relief requiring the posting of notices on the
premises so that employees will know and understand their rights and remedies, including
official company policy;

(e) compensatory damages for Plaintiff’ s loss of past and present future income
and benefits, pain and suffering inconvenience, embarrassment, emotional distress and loss of
enjoyment of life;

(f) punitive damages;

(g) payment of interest and Plaintiff's attorney’s fees and costs associated with

bring the claim; and
Case 2:21-cv-03425-JS Document1 Filed 08/02/21 Page 10 of 13

(h) such other relief as this Court may deem appropriate under the circumstances.

COUNT II
JUNIOR MAYERS V. BERGER RENTAL COMMUNITIES and PA MANAGEMENT &
MAINTENANCE CORP., a/k/a PENNSYLVANIA MANAGEMENT

VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT 33 PS 955, ef seq.

46. All aforementioned paragraphs are incorporated by reference as if fully set forth
at length herein.

47. The conduct of Defendants’ treatment of Mayers in his employment violated the
Pennsylvania Human Relations Act 33 P.S. 955, ef seq, as Mayers’ harassment, hostile work
environment, retaliation and discrimination was based upon his Race and National Origin.

48. Defendants’ employment practices deprived Plaintiff of equal employment
opportunities and otherwise affected his status as an employee because of his race and National
Origin.

49. Asa direct and proximate result of Defendants’ actions, conduct and omissions,
Plaintiff has suffered the injuries and damages set forth herein past and future earnings, income,
benefits, and opportunities as well as pain and suffering, severe emotional distress, mental
anguish, embarrassment and a loss of enjoyment of life’s pleasure.

WHEREFORE, Plaintiff, Junior Mayers demands judgment against Defendants, Berger
Rental Communities and PA Management & Maintenance Corp., a/k/a Pennsylvania
Management including:

(a) a declaration that Defendants’ actions as described herein violated The
Pennsylvania Human Relations Act;

(b) equitable and declaratory relief requiring Defendant, Defendants, to institute
Case 2:21-cv-03425-JS Document1 Filed 08/02/21 Page 11 of 13

sensitivity and other training for all managers, employees and supervisors to prevent harassment
and discrimination in the workplace;

(c) equitable and declaratory relief requiring Defendant, Defendants, to institute
and enforce a specific policy and procedure for investi gating and preventing complaints;

(d) equitable and declaratory relief requiring the posing of notices on the premises
so that employees will know and understand their rights and remedies, including the official
company policy;

(e) compensatory damages for Plaintiff's loss of past and future income and
benefits, pain and suffering, inconveniences, embarrassment, emotional distress and loss of
enjoyment of life, plus interest;

(f) payment of interest and Plaintiff's attorney’s fees and costs associated with
bringing this claim; and

(g) such other relief as this Court may deem appropriate under the circumstances.

Respectfully submitted,

SAFFREN & WEINBERG

BY:
aa WEINBERG, ESQUIRE

 

Pa. Mty. I.D. No.: 60643
$15/Greenwood Avenue, Suite 22
Jenkintown, PA 19046

(215) 576-0100
mweinberg@saffwein.com

Dated: 6/2! a
Case 2:21-cv-03425-JS Document1 Filed 08/02/21 Page 12 of 13

EXHIBIT A
Case 2:21-cv-03425-JS Document1 Filed 08/02/21 Page 13 of 13

EEOC Ferm 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

To: Junior Mayers From: Philadelphia District Office
5784 W. Jefferson Street 801 Market Street
Philadelphia, PA 19131 Suite 1000

[J

Philadelphia, PA 19107

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

 

EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2021-02208 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

Ho BoOoOUU

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may fite a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years
before you file suit may not be collectible.

On behalf of the Commission

 

— - May 10, 2021
Saas CUde.__- y
Enctosures(s) Dana R. Hutter, (Date Issued)
Deputy Director
oe Dan Berger Robert P. Maizel, Esq.
President

BERGER RENTAL COMMUNITIES

815 Greenwood Avenue, Suite 22

1275 Drummers Lane, Suite 220
Wayne, PA 19087 Jenkintown, PA 19046
